Case 1:20-cv-00078-PAE Document 75 Filed 06/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TALON PROFESSIONAL SERVICES, LLC,

Plaintiff, 20 Civ. 78 (PAE)
-V-
NOTICE OF
CENTERLIGHT HEALTH SYSTEM INC., et al., CONFERENCE
Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

A conference is hereby scheduled for June 25, 2021 at 12:00 p.m. with the remaining
parties in this case. Regardless of whether Okaya, Inc. has retained new counsel by the date of
the conference, attorney Prema Roddam is directed to attend. This conference will be held
telephonically. The parties should call into the Court’s dedicated conference line at (888) 363-
4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed
to review the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for
telephonic conferences and for instructions for communicating with chambers.

Plaintiffs counsel is directed (1) serve a copy of this order upon all attorneys in this
action, and (2) to file proof of such notice with the Court. If plaintiff's counsel is unaware of the
identity of counsel for any of the parties, plaintiffs counsel must forthwith send a copy of this

order to that party personally.
Case 1:20-cv-00078-PAE Document 75 Filed 06/09/21 Page 2 of 2

SO ORDERED.

Frou A. Crgthrey

PAUL A. ENGELMAYER
United States District Judge
Dated: June 9, 2021

New York, New York
